Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention I, Species A and claims 1-9 in the reply filed on 12/21/20 is acknowledged.
3. 	Accordingly, claims 1-22 are pending with claims 10-22 withdrawn. Claims 1-9 are examined herein. 

Claim Objections
4.	Claims 1, 2, 3, 4, and 8 are objected to because of the following informalities:  
Claim 1, last line: “the second section of the second sheath.”;
Claim 2, lines 5-6: “the third section of the first sheath.”;
Claim 3, last line: “the third section of the first sheath”;
Claim 4, last line: “the third section of the second sheath.”; and 
Claim 8, line 4: “the outer circumferential surface of the first section.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
6.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
9.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baldy, et al., WO 98/11560 (Google Translation appended to copy attached to this office action) in view of Warren, US Patent 3,603,793.
10.	Regarding claims 1 and 9, Baldy discloses a self-powered in-core detector arrangement for measuring flux in a nuclear reactor core comprising (Abs. and Figs 1-2): a first and second in-core detector (see Fig. 1), each comprising: a flux detecting material (22); a lead wire (24a) extending longitudinally from a first axial end of the flux detecting material ; and an insulating material (27) surrounding outer diameters of the first flux detecting material and the first lead wire. Baldy is silent as to a sheath surrounding its detectors. Warren teaches an in-core neutron detector (column 1, lines 8-11 and Fig. 1), comprising: a detecting material (11); a lead wire (18) extending longitudinally from a first axial end of the flux detecting material; an insulating material (13 and 17 are both magnesium oxide) surrounding outer diameters of the second flux detecting material and the second lead wire; and a sheath surrounding the second insulating material, the second sheath including a first section (12) surrounding the flux detecting material and a second section (16) surrounding the lead wire, the first section of the second sheath having a greater outer diameter than the second section of the second sheath (see Fig. 1).  One of ordinary skill in the art at the time of the invention would have found it obvious to combine the in-core detector of Warren in the in-core detector arrangement of Baldy for the predictable purpose of achieving an extended detector lifetime (see Warren at column 3, line 53 through column 4, line 6). The combination of Warren’s detector in the arrangement of Baldy results in an arrangement wherein the first section of the first sheath is axially offset from the first section of the second sheath and radially aligned with the second section of second sheath and wherein an outer .
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baldy, et al., WO 98/11560 (Google Translation appended to copy attached to this office action) in view of Warren, US Patent 3,603,793, in further view of Karino et al., US Patent 6,744,840.
12.	Regarding claim 7, the combination of Warren’s detector in the arrangement of Baldy makes obvious the arrangement of claim 1. Baldy does not disclose an arrangement wherein an outer circumferential surface of the first section of the first sheath extends radially past an outer circumferential surface of the first section of the second sheath (see Fig. 3). Karino, however, does (see Fig. 2B; flux detecting material 4A overlaps radially with flux detecting material B). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the detector arrangement of Karino to the combination of Warren with Baldy for the predictable purpose of reducing the overall diameter of the detector probe. 

Allowable Subject Matter
13.	Claim 2 (and its dependents) and claim 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the prior art does not teach a sheath for a tail section of an in-core detector and its relative diameter. Regarding claim 8, the prior art does not teach the recited radial arrangement for an array of in-core detectors.

Conclusion

15.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646